TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00010-CV


Owen Ratliff, Appellant

v.

Texas Mail Service, Inc., Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
NO. 38,576, HONORABLE GERALD M. BROWN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellee Texas Mail Service, Inc. has filed a notice of settlement and agreed motion
to dismiss.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).


  
					Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Agreed Motion
Filed:   May 1, 2003